DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims 
This action is in response to the amendment filed on 13 June  2022.  Claims 1-27, 29, 43 and 44 have been cancelled.  Claims 28, 30-42, and 45-46 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 30-42, and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff (US Pub., No., 2012/0122570 A1) in view of Larsen et al (US Pub., No., 2012/0236201 A1) and further view of Mooney et al (US Pub., No., 2012/0015722 A1)

With respect to claim 28, Baronoff teaches a computer-implemented method of rendering content based on interactive game events, the method comprising: 
determining, via a media device, a geographic location of a user (paragraphs [0023]-[0024], discloses sensing by the processor that the user devise is located proximal to a geographic location corresponding to the geographic coordinates,  and paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates ...); 
requesting, via the media device and based on the geographic location of the user  at least one story object from a story database (paragraph [0015], discloses to log-in [request]  to the process for obtaining data include animation  elements associated with the set of geographic  coordinates.., paragraphs [0023]-[0024], discloses obtaining by the processor of a user device and from a server [database] an element assorted with geographic coordinates , sensing by the processor that the user devices is located proximal to a geographic location corresponding to the geographic   coordinates.., [within the scope of requesting  based on the geographic location of the user]  and paragraph [0026], discloses data obtained from the server identifies the association of the animation element with the geographic coordinates ), and associated with an interactive game, wherein the at least one-story object comprises an interactive event and is associated with the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object .., and  paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one-story object (paragraph [0019], discloses a display device for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template and paragraph [0076], discloses identifying the location and rendering the correct overlay).
Baronoff teaches the above elements including at least one story object that is associated with and requested based on the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object) and the completion of the interactive event being in response to an interaction of the user with the at least one story object that is associated with and requested based on the geographic location of the user(paragraph [0061], discloses upon successful completion of the test game, and paragraph [0117], disclose multi-user goal completion),  the user devise may transmit to the server an update concerning the interaction e.g., once a dual is completed (paragraph [0071])  and AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser (paragraph [0130]).  Baronoff failed to explicitly teach the corresponding advertisement is injected, via the media device, the at least one-story object into at least one channel related to the interactive game, the corresponding successfully completed test game is represented by the progress bar and the progress bar is updated in a real time.  
However, Larsen teaches injecting, via the media device, the at least one-story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content ...) and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).    Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code a progress bar that indicate that status of the download of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
Baronoff in view of Larsen teaches the above elements, Baronoff further teaches a user may be given single player tasks the story may center around a world visible to human sense, but visible through special instruments downloaded to a smart device e.g., cell phone (paragraph [0105]), and scenario clues may be provided based on single user goal completion and/or multi-user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in specific location… Game play may be geographically dispersed, such that example clues may be revealed when a user performs some task (e.g., standing in a specific location and/or doing some task) at … (paragraph [0117]) and Larson teaches and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).  Baronoff and Larson failed to teach rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object and updating the progress bar in real-time upon completion of the interactive event, 
However, Mooney teaches rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object (paragraph [0014] discloses a progress bar to track completion of a game-related tasks, paragraph [0042], progress bar 600 for reminding user to perform certain game-related activities as shown  progress bar 600 consist of five request tasks [plurlity interactive events] the progress bar 600 visually represents a user’s progress in completion these tasks to all request tasks ..)  and updating the progress bar in real-time upon completion of the interactive event (paragraph [0042], discloses progress bar 600 may be updated to reflect those events and further encourage the completion of an unfinished requested tasks).  Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code and a progress bar that indicate that status of  Larsen with the progress bar 600 visually represent a user’s progress in completing these requested tasks and updating a progress bar  to reflect those events of Mooney in order to remined and also encourage users to perform the uncompleted task (see Mooney, paragraph [0042]).
With respect to claims 30 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the media device comprises a media player (paragraph [0015], discloses player operating the user devices). 
With respect to claims 31 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the at least one-story object comprises a transmedia story object (paragraph [0038], discloses providing a story-drive augmented reality (AR) experience that includes a plurlity of scenarios ...). 
With respect to claims 32, Baronoff in view of Larsen and further view of Mooney teaches elements of  claim 30, furthermore, Baronoff teaches the  method  wherein the media player is selected from the group consisting of: a desktop computer, a laptop, a netbook, a tablet PC, a portable computer, a cell phone, a video game system, an e-reader, a kiosk, a television, a vehicle, and an appliance (paragraph [0089], discloses user’s smart devices , home computer/laptop, or any number of other devise used within the example scenario).
  With respect to claims 33, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the geographic location comprises at least one of the following: an IP address, a postal code, a city, and a county(paragraph [0015], discloses geographic location to particular se of geographic coordinates) . 
With respect to claims 34, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the geographic location is based on a movement of the user (paragraph [0020], discloses sensing by the user device, movement of the user) . 
 With respect to claims 35, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches identifying an injection point within the at least one channel (paragraph [0115], discloses the AR engine may then easily  recognize markers [injection point] on the known building [channel], and provide a realistic virtual overlay based on those marker). 
With respect to claims 36, Baronoff in view of Larson and further view of Mooney teaches elements of claim 35 including purchase in game advertising, such as having their billboard ad camping trigger and AR advertisement overlay, which may draw add attention to their traditional campaign (paragraph [0129]) and certain clues may be provided during a television advertisement (paragraph [0130]) .   Nevertheless, Baronoff does not explicitly teach wherein the step of injecting the story object include injecting the story object at the injection point. 
However, Larsen teaches further comprising wherein the step of injecting the story object include injecting the story object at the injection point (paragraph [0389], discloses timestamp for at least on block of inserted text and paragraph [0390], discloses slide is inserted at the beginning of the .., time code [injection point).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with time button and timestamp for at least on block of inserted text of Larson in order insert advertisement.  

 	With respect to claims 37 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 25, furthermore, Baronoff teaches the method further comprising based on the geographic location of the user (paragraph [0015], discloses displying an animation element at geographic location corresponding to the particular geographic  coordinates) and AR advertisement overlay for other traditional ads, even competitors’ ads (paragraph [0129]) .   Baronoff failed to teach identifying the injection point.
However, Larsen teaches identifying the injection point (paragraph [0389], discloses timestamp for at least on block of inserted text and paragraph [0390], and discloses slide is inserted at the beginning of the .., time code [injection point]).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the system of Baronoff with time button and timestamp for at least on block of inserted text of Larson in order insert advertisement.  
With respect to claims 38 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 35, furthermore, Baronoff teach the method further identifying the injection point based on at least one of the following: a user profile, a time, a date, a user preference, and the media device (paragraph [0059], discloses where the gaming and story may be tied to the location of smart devices). 
 With respect to claims 39 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28 furthermore, Baronoff teach the method wherein the geolocation of the user comprises a physical store location (paragraph [0113], discloses the smart devices at a location or proximal to location having those geographic coordinates and paragraph [0115], discloses the AR engine may then easily recognize markers [injection point] on the known building). 
With respect to claims 40 Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method further comprising identifying advertising content based on the geolocation of the user (paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
With respect to claims 41, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 40, furthermore, Baronoff teaches the method further comprising the advertising content into the at least one channel related to the interactive game (paragraph [0015], discloses an interactive game and paragraph [0129], discloses brand partner may purchase in-game advertising, such as having their billboard ad campaign trigger and AR advertisement overlay).   Baronoff failed to teach the corresponding advertisement is injecting into game.  
However, Larsen taches injecting advertisement into game (paragraph [0357], discloses advertisement may be integrated as event within transmedia narrative).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
With respect to claims 42, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 41, furthermore, Baronoff teaches the method further comprising injecting the advertising content at an injection point determined based on at least one of the following: a user characteristic, the geolocation of the user, a time, a data, and a type of media device (paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
 
With respect to claims 45, Baronoff in view of Larsen and further view of Mooney teaches elements of claim 28, furthermore, Baronoff teaches the method   wherein the story objects comprises a representation of at least one of the following: a trophy, a badge, a collectible, a currency, and an inventory object (paragraph [0090], disclose user an animated wallet in which to store game currency). 

With respect to claim 46, Baronoff teaches a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraphs [0023]-[0024], discloses sensing by the processor that the user devise is located proximal to a geographic location corresponding to the geographic coordinates,  and paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates ...); 
requesting, via the media device and based on the geographic location of the user  at least one story object from a story database (paragraph [0015], discloses to log-in [request]  to the process for obtaining data include animation  elements associated with the set of geographic  coordinates.., paragraphs [0023]-[0024], discloses obtaining by the processor of a user device and from a server [database] an element assorted with geographic coordinates , sensing by the processor that the user devices is located proximal to a geographic location corresponding to the geographic   coordinates.., [within the scope of requesting  based on the geographic location of the user]  and paragraph [0026], discloses data obtained from the server identifies the association of the animation element with the geographic coordinates ), and associated with an interactive game, wherein the at least one-story object comprises an interactive event and is associated with the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object .., and  paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one-story object (paragraph [0019], discloses a display device for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template and paragraph [0076], discloses identifying the location and rendering the correct overlay).
Baronoff teaches the above elements including at least one story object that is associated with and requested based on the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object) and the completion of the interactive event being in response to an interaction of the user with the at least one story object that is associated with and requested based on the geographic location of the user(paragraph [0061], discloses upon successful completion of the test game, and paragraph [0117], disclose multi-user goal completion),  the user devise may transmit to the server an update concerning the interaction e.g., once a dual is completed (paragraph [0071])  and AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser (paragraph [0130]).  Baronoff failed to explicitly teach the corresponding advertisement is injected, via the media device, the at least one-story object into at least one channel related to the interactive game, the corresponding successfully completed test game is represented by the progress bar and the progress bar is updated in a real time.  
However, Larsen teaches injecting, via the media device, the at least one-story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content ...) and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).    Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code a progress bar that indicate that status of the download of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
Baronoff in view of Larsen teaches the above elements, Baronoff further teaches a user may be given single player tasks the story may center around a world visible to human sense, but visible through special instruments downloaded to a smart device e.g., cell phone (paragraph [0105]), and scenario clues may be provided based on single user goal completion and/or multi-user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in specific location… Game play may be geographically dispersed, such that example clues may be revealed when a user performs some task (e.g., standing in a specific location and/or doing some task) at … (paragraph [0117]) and Larson teaches and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).  Baronoff and Larson failed to teach rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object and updating the progress bar in real-time upon completion of the interactive event, 
However, Mooney teaches rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object (paragraph [0014] discloses a progress bar to track completion of a game-related tasks, paragraph [0042], progress bar 600 for reminding user to perform certain game-related activities as shown  progress bar 600 consist of five request tasks [plurlity interactive events] the progress bar 600 visually represents a user’s progress in completion these tasks to all request tasks ..)  and updating the progress bar in real-time upon completion of the interactive event (paragraph [0042], discloses progress bar 600 may be updated to reflect those events and further encourage the completion of an unfinished requested tasks).  Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code and a progress bar that indicate that status of   Larsen   with the progress bar 600 visually represent a user’s progress in completing these requested tasks and updating a progress bar  to reflect those events of Mooney in order to remined and also encourage users to perform the uncompleted task (see Mooney, paragraph [0042]).
With respect to claim 47, Baronoff teaches a computer-based interactive game apparatus comprising: 
a processor (Fig. 4, 402 discloses processor and paragraph [0007], discloses associating, by a process, an element with the geographic coordinate);
a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor (paragraph [0069], discloses one or more servers may include a hardware computer readable medium, e.g., memory 403, within instructions to cause a processor .., execute a set of steps...,) to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraphs [0023]-[0024], discloses sensing by the processor that the user devise is located proximal to a geographic location corresponding to the geographic coordinates,  and paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates ...); 
requesting, via the media device and based on the geographic location of the user  at least one story object from a story database (paragraph [0015], discloses to log-in [request]  to the process for obtaining data include animation  elements associated with the set of geographic  coordinates.., paragraphs [0023]-[0024], discloses obtaining by the processor of a user device and from a server [database] an element assorted with geographic coordinates , sensing by the processor that the user devices is located proximal to a geographic location corresponding to the geographic   coordinates.., [within the scope of requesting  based on the geographic location of the user]  and paragraph [0026], discloses data obtained from the server identifies the association of the animation element with the geographic coordinates ), and associated with an interactive game, wherein the at least one-story object comprises an interactive event and is associated with the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object .., and  paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0072], discloses database of possible object matches ); and  
causing, via the media device, to render the at least one-story object (paragraph [0019], discloses a display device for display animation elements in the display devices of (a) overlying and (b) replacing the real-space object matching the object template and paragraph [0076], discloses identifying the location and rendering the correct overlay).
Baronoff teaches the above elements including at least one story object that is associated with and requested based on the geographic location of the user (paragraph [0015], discloses animation elements associated with the set of geographic coordinates .., animation elements may be provided by the processor as part of an integrative game.., paragraph [0018], discloses associating by a processor an element with an object template and paragraph [0020], discloses obtaining by a processor of the user devices, data that includes an element and that associates the element with an object an element and that associated the elements with an object) and the completion of the interactive event being in response to an interaction of the user with the at least one story object that is associated with and requested based on the geographic location of the user(paragraph [0061], discloses upon successful completion of the test game, and paragraph [0117], disclose multi-user goal completion),  the user devise may transmit to the server an update concerning the interaction e.g., once a dual is completed (paragraph [0071])  and AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]) and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser (paragraph [0130]).  Baronoff failed to explicitly teach the corresponding advertisement is injected, via the media device, the at least one-story object into at least one channel related to the interactive game, the corresponding successfully completed test game is represented by the progress bar and the progress bar is updated in a real time.  
However, Larsen teaches injecting, via the media device, the at least one-story object into at least one channel related to the interactive game (paragraphs [0205] [0692] and [0757], discloses advertisements and digital resources may also be synchronized with time code [inject advertise content ...) and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).    Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code a progress bar that indicate that status of the download of Larsen in order drive an awareness may results (see Larsen, paragraph [0288]). 
Baronoff in view of Larsen teaches the above elements, Baronoff further teaches a user may be given single player tasks the story may center around a world visible to human sense, but visible through special instruments downloaded to a smart device e.g., cell phone (paragraph [0105]), and scenario clues may be provided based on single user goal completion and/or multi-user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in specific location… Game play may be geographically dispersed, such that example clues may be revealed when a user performs some task (e.g., standing in a specific location and/or doing some task) at … (paragraph [0117]) and Larson teaches and rendering the progress bar (paragraphs [0249] and [0391] discloses a progress bar).  Baronoff and Larson failed to teach rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object and updating the progress bar in real-time upon completion of the interactive event, 
However, Mooney teaches rendering a progress bar representing completion of a plurality of interactive events associated with the interactive game, the plurality of interactive events including the interactive event of the at least one-story object (paragraph [0014] discloses a progress bar to track completion of a game-related tasks, paragraph [0042], progress bar 600 for reminding user to perform certain game-related activities as shown  progress bar 600 consist of five request tasks [plurlity interactive events] the progress bar 600 visually represents a user’s progress in completion these tasks to all request tasks ..)  and updating the progress bar in real-time upon completion of the interactive event (paragraph [0042], discloses progress bar 600 may be updated to reflect those events and further encourage the completion of an unfinished requested tasks).  Therefore, it would have been obvious to the one ordinary skill in the art before the filing data of the claimed invention to modify real-time rendered graphic game for a fee or as a part of other revenue generating operation of Baronoff with advertisements and digital resources may also be synchronized with time code and a progress bar that indicate that status of   Larsen in order drive an awareness may results with the progress bar 600 visually represent a user’s progress in completing these requested tasks and updating a progress bar  to reflect those events of Mooney in order to remined and also encourage users to perform the uncompleted task (see Mooney, paragraph [0042]).

The following prior arts applied in this office action:
Baronoff (US Pub., No., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer 
Larsen et al (US Pub., No., 2012/0236201 A1) discloses various techniques are disclosed for authoring and/or presenting packages of multimedia content. In at least one embodiment, the digital multimedia package may include video content, audio content, and text transcription content representing a transcription of the audio content.
Mooney et al (US Pub., No., 2012/0015722 A1) discloses systems and methods to generate reminders for game conditions are described. In some embodiments, a method accesses a game condition identifier associated with a game condition for a user of an online game. The method further determines a value associated with the game condition identifier and generates a reminder associated with the game condition based on the value of the game condition identifier
Response to Arguments
Applicant's arguments of 35 U.S.C 103(a) filed 13 June  2022 with respect to claims 28, 30-42 and 45-47 have been fully considered but they are not persuasive.   Applicants’ arguments of the cited reference fail to teach suggest or otherwise render obvious the combination  of features recited in claim 28 including “rendering a progress bar representing  completion of a plurality of interactive events associated with the interactive game, the plurlity of interactive event including the interactive event  of the at least on story object that is associated with and requested based on the geographic location of the user”  and “updating the progress bar in real-time upon completion of the interactive event, the completion of the interactive event being in response to an interaction of the user with the at least one story  object that is associated with and requited based on the geographic location of user” is not persuasive.  
While the combination of Baronoff and , Larsen teaches the claimed elements, Mooney address the above limitation.   Further, Applicant asserts paragraph [0042] describes that, "[a]s a user completes the various requested tasks 601-605, progress bar 600 may be updated to reflect those events and further encourage the completion of any unfinished requested tasks." However, the details of this process make it clear that the progress bar 600 is not updated in real-time. 

Mooney et al in paragraph [0042]  discloses progress bar 600 may be displayed [rendered]  at game startup .., continuously as the game or  on the occurrence of some game or social network event [which is in real-time]  , as user completes the various requested  task 601-progress bar 600 may be updated to reflect those events [within the scope of updated in real-time]  and further encourage the completion of any unfinished requested task.  The progress bar may be displayed at game start up, which is in real-time .  
Second, the progress bar of Mooney performs multiple tasks which is beyond the applicants’ claimed inventio, such as reminding user to perfume certain game-related activities, see paragraph [0042] the progress bar 600 visually represent a user’s progress in completing the requested tasks by , for example , show a percentage of completed tasks [updating in real-time]  to all requested task.., paragraph [0043], discloses the user has already completed requested task 600 by installing the game, the progress bar 600 indicates completion of requested  tasks 600   shading the corrosinding portion of the task bar [real-time] .  Therefore, Mooney address rending progress bar and updating in real-time.  
Applicant argued that Mooney fails to make up for what Baronoff and Larson lack with respect to updating progress bar in real-time upon completion of the interactive game is not persuasive.  as indicated above, Mooney at least in paragraphs [0042]-[0043] discloses progress bar 600 visually represents a user’s progress in completing theses requested task by, for example showing a percentage of completed tasks [updated in real-time], the progress bar may be displayed at  startup, periodically throughout the game [live]  and progress bare make updated to reflect event  [competition] and teaches beyond what is claimed by encourage the completion of any unfinished requested tasks.  Thus, Mooney  address the limitation that was not thought by both Baronoff and Larson,  references. 


 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682